Exhibit 10.10

 

NOTE PURCHASE AGREEMENT

 

March 29, 2012

 

Adcare Health Systems, Inc.

5057 Troy Road

Springfield, Ohio 45502

 

Attn:

Boyd P. Gentry

 

Chief Executive Officer

 

Dear Ladies and Gentlemen:

 

The undersigned (the “Note Purchaser”) offers to enter into this Note Purchase
Agreement (this “Note Purchase Agreement”) with Adcare Health Systems, Inc., an
Ohio corporation (the “Company”), which, upon acceptance of this offer by the
Company, will be binding upon the Company and the Note Purchaser.  This offer is
made subject to written acceptance hereof by the Company at or before 6:00 P.M.,
Eastern Time, on the date hereof, unless extended by agreement by the parties.

 

SECTION 1.         PURCHASE AND SALE OF THE NOTE

 

Based upon the terms and conditions and upon the representations herein set
forth, the Note Purchaser hereby agrees to purchase from the Company, and the
Company hereby agrees to sell and deliver to the Note Purchaser, a single
promissory note (the “Note”), which will, except as otherwise agreed to in
writing by the Note Purchaser and the Company, or as otherwise provided therein,
(i) mature on October 1, 2012 (the “Stated Maturity Date”), (ii) bear interest
at the rate of ten percent (10.00%) per annum, (iii) be substantially in the
form of Exhibit A, attached hereto and made a part hereof, and (iv) be in a
principal amount not in excess of $3,500,000.  As additional consideration to
the Note Purchaser, and as an inducement to the Note Purchaser to purchase the
Note, the Company will, contemporaneously with its execution and delivery of the
Note to the Note Purchaser, execute and deliver to the Note Purchaser, warrants
to purchase up to 300,000 shares of the Company’s common stock (the “Shares”),
exercisable at any time through and including April 1, 2015, at a price of $4.00
per Share (the “Warrants”).  Except as to the specific provisions set forth in
the preceding sentence, the Warrants will be substantially in the form as those
that the Company issued to Attosa Financial LLC (“Attosa”) in connection with
Attosa’s purchase of the Company’s $3,500,000 Promissory Note dated September
30, 2010.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.         DELIVERY OF THE NOTE AND CLOSING

 

At 10:00 a.m. (Eastern Time) on March 30, 2012, or at such other time or on such
earlier or later date as to which we may mutually agree (the “Closing Date”),
the Company will cause the Note and the Warrants to be delivered to Gregory D.
Hughes, as escrow agent, to be held and disbursed in accordance with that
certain escrow instruction letter of even date herewith.  On or before March 30,
2012, the Note Purchaser shall deposit with escrow agent the purchase price in
an amount equal to one hundred percent (100%) of the face amount of the Note, in
federal or other immediately available funds by wire.

 

SECTION 3.         REPRESENTATIONS AND AGREEMENTS OF THE NOTE PURCHASER

 

The Note Purchaser represents to and agrees with the Company that, as of the
date hereof:

 

(a)           The Note Purchaser is a limited liability company, duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Pennsylvania, having all requisite power and authority to carry on its business
as now constituted.

 

(b)           The Note Purchaser has received all information with respect to
the Company that it has requested from the Company in order to purchase the
Note.

 

(c)           The documents relating to the purchase of the Note have been
reviewed by the Note Purchaser and contain terms acceptable to, and agreed to
by, the Note Purchaser.

 

(d)           The Note Purchaser has the requisite authority to enter into this
Note Purchase Agreement.  This Note Purchase Agreement has been duly executed
and delivered by the Note Purchaser and, assuming the due authorization,
execution and delivery by the Company, is the binding and valid obligation of
the Note Purchaser, enforceable in accordance with its terms, except that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
moratorium or other similar laws or equitable principles affecting creditors’
rights or remedies generally.

 

SECTION 4.         REPRESENTATIONS, WARRANTIES, COVENANTS OF THE COMPANY

 

The Company represents to and agrees with the Note Purchaser that, as of the
date hereof and the date of the Closing:

 

(a)           Disclosure.  The written statements made, and information
provided, to the Note Purchaser, by or on behalf of the Company, in connection
with the transactions contemplated herein (collectively, the “Disclosure
Information”), are true, correct and complete in all material respects, and such
information and statements do not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make such statements and information, in light of the
circumstances under which they are, or were made, not misleading.

 

2

--------------------------------------------------------------------------------


 

(b)           Existence.  The Company is, and will continue to be, a
corporation, duly organized, validly existing, in good standing under the laws
of the State of Ohio, with full power and authority to own its properties and
conduct its business as and where the same are now owned and conducted.

 

(c)           Authority.  The Company has the requisite power and authority to
enter into and consummate all of the transactions contemplated on its part by
this Note Purchase Agreement, the Note, the Warrants, or any other document
required by the terms hereof or of any thereof to be executed and delivered by
the Company (collectively, the “Transaction Documents”).

 

(d)           Due Execution and Delivery of Documents.  This Note Purchase
Agreement has been duly executed and delivered by the Company and, when executed
and delivered by the Note Purchaser, will be, and the other Transaction
Documents, when executed and delivered by the Company (if applicable) and the
other parties thereto, will be, legal, valid and binding agreements of the
Company, enforceable in accordance with their terms, subject as to enforcement
of remedies to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws in effect from time to time affecting the rights of creditors
generally and to the availability of equitable relief.

 

(e)           No Conflicts.  The acceptance, execution and delivery of this Note
Purchase Agreement and the other Transaction Documents, and the compliance with
the provisions hereof and thereof do not and will not violate or conflict with
(in any material respect) any resolution adopted by the Company’s board of
directors, to the knowledge of the Company, do not and will not conflict with or
violate, or result in or constitute a material breach of or default under, any
indenture, mortgage, deed of trust, guaranty, lease, agreement or other
instrument to which the Company is a party or by which the Company or any of its
property is bound, which would have a materially adverse effect on the
transactions contemplated by this Note Purchase Agreement, or, to the knowledge
of the Company, conflict with or violate any provision of any law,
administrative rule or regulation, or any judgment, order or decree to which the
Company or any of its property is subject.

 

(f)            Compliance with Law.  Except as may otherwise be disclosed in
writing to the Note Purchaser, the Company is in substantial compliance with all
applicable federal, state and local laws and ordinances (including rules and
regulations) that are applicable to it or its business operations and financial
affairs.

 

SECTION 5.         INDEMNIFICATION

 

(a)           Scope of Indemnification by the Company.  The Company hereby
agrees to indemnify, protect, defend and hold harmless the Note Purchaser, each
member and employee thereof, and each person, if any, who controls the Note
Purchaser within the meaning of Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934, as amended (any
such person being herein sometimes called an “Indemnified Party”), against all
losses, claims, damages, liabilities or expenses, whether joint or several, to
which any such Indemnified Party may become subject, under any statute or
regulation at law or in equity or otherwise insofar as such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact set forth in of the Disclosure Information, or arise out of or are based
upon the

 

3

--------------------------------------------------------------------------------


 

omission or alleged omission to state therein a material fact required to be
stated therein or which is necessary to make the statements made therein, in
light of the circumstances in which they were made, not misleading in any
material respect, and will reimburse any legal or other expenses reasonably
incurred by any such Indemnified Party in connection with investigating or
defending any such loss, claim, damage, liability or action.  Provided, however,
that such indemnity shall not extend to any Indemnified Party if the loss,
claim, damage or liability is caused by the gross negligence or willful
misconduct of the Indemnified Party.  This indemnity agreement shall not be
construed as a limitation on any other liability that the Company may otherwise
have to any Indemnified Party, provided that in no event shall the Company be
obligated for double indemnification.

 

(b)           Procedure.  An Indemnified Party shall, promptly after the receipt
of notice of the commencement of any action against such Indemnified Party in
respect of which indemnification may be sought against the Company, notify the
Company in writing of the commencement thereof.  Failure of the Indemnified
Party to give such notice will reduce the liability of the Company by the amount
of damages attributable to the failure of the Indemnified Party to give such
notice to the Company, but the omission to notify the Company of any such action
shall not relieve the Company from any liability that it may have to such
Indemnified Party otherwise than under this section.  In case any such action
shall be brought against an Indemnified Party and such Indemnified Party shall
notify the Company of the commencement thereof, the Company may, or if so
requested by such Indemnified Party shall, participate therein or assume the
defense thereof, with counsel satisfactory to such Indemnified Party (it being
understood that, except as hereinafter provided, the Company shall not be liable
for the expenses of more than one separate counsel representing the Indemnified
Parties in such action), and after notice from the Company to such Indemnified
Party of an election so to assume the defense thereof, the Company will not be
liable to such Indemnified Party under this Section for any legal or other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
that unless and until the Company assumes the defense of any such action at the
request of such Indemnified Party, the Indemnified Party shall have the right to
participate at its own expense in the defense of any such action.  If the
Company shall not have employed counsel to take charge of the defense of any
such action, or if an Indemnified Party shall have reasonably concluded that
there may be defenses available to it or other Indemnified Parties that are
different from or additional to those available to the Company (in which cases
the Company shall not have the right to direct the defense of such action on
behalf of such Indemnified Party) or to other Indemnified Parties, legal and
other expenses, including the expenses of separate counsel incurred by such
Indemnified Party shall be borne by the Company.

 

SECTION 6.         CONDITIONS OF THE NOTE PURCHASER’S OBLIGATIONS

 

The Note Purchaser has entered into this Note Purchase Agreement in reliance
upon the representations and agreements of the Company herein and the
performance by the Company of its obligations hereunder, both as of the date
hereof and as of the Closing Date.  The Note Purchaser’s obligations under this
Note Purchase Agreement are and shall be subject to the following further
conditions:

 

4

--------------------------------------------------------------------------------


 

(a)           Conditions at or Prior to the Closing.  Receipt by the Note
Purchaser of the following documents at or prior to the Closing, all of which
shall be fully executed (except for any necessary signature by the Note
Purchaser):

 

(i)            The Note and the Warrants;

 

(ii)           A certificate, dated the date of the Closing, and signed by the
Secretary or an Assistant Secretary of the Company, which sets forth or includes
evidence satisfactory to the Note Purchaser, that: (A) the Company’s execution,
delivery and performance of its obligations under the Transaction Documents have
been duly authorized by all necessary corporate action of the Company; and (B)
Boyd P. Gentry has been duly authorized by all necessary corporate action of the
Company to execute and deliver, on behalf of the Company, all Transaction
Documents to which the Company is a party;

 

(iii)          A certificate, dated the date of the Closing, signed by a duly
authorized officer of the Company, and satisfactory to the Note Purchaser, to
the effect that (A) each of the representations and warranties of the Company
contained in this Note Purchase Agreement is true, accurate and complete on the
Closing Date as if made on and as of the Closing Date, (B) each of the
agreements of the Company to be complied with and each of the obligations of the
Company to be performed hereunder on or prior to the Closing Date have been
complied with and performed, and (C) as of the Closing Date, there has been no
material adverse change in the status, business, condition or prospects
(financial or otherwise) of the Company; and

 

(iv)          Such additional certificates, instruments, opinions of counsel, or
other documents or conditions as the Note Purchaser may reasonably request,
including, but without limitation to the generality of the foregoing, a
requirement that the public sales price of the Shares, on the date of Closing,
be not less than $3.50.

 

(b)           Failure to Satisfy Conditions.  If there shall be a failure to
satisfy any of the conditions to the Note Purchaser’s obligations contained in
this Note Purchase Agreement, or if the Note Purchaser’s obligations shall be
terminated for any reason permitted by this Note Purchase Agreement, this Note
Purchase Agreement shall terminate and neither the Note Purchaser nor the
Company shall have any further obligation hereunder, except as provided in
Section 9 hereof.

 

SECTION 7.         TERMINATION

 

The Note Purchaser shall have the right to terminate this Note Purchase
Agreement by notifying the Company of its election to do so, if at the time of
such notification, between the date hereof and the Closing Date, (i) there shall
have occurred any new outbreak of hostilities or other unforeseen national or
international calamity or crisis, the effect of such new outbreak, calamity or
crisis on the financial markets of the United States being such in the
reasonable judgment of the Note Purchaser as to materially adversely affect the
value of the Note; (ii) there shall be in force a general suspension of trading
on the New York Stock Exchange or minimum or maximum prices for trading shall
have been fixed and be in force or maximum ranges for prices for securities
shall have been required and be in force on the New York Stock Exchange, whether
by virtue of a determination by that Exchange or by order of the Securities and
Exchange Commission or any other governmental authority having jurisdiction;
(iii) a general banking moratorium shall have

 

5

--------------------------------------------------------------------------------


 

been established by federal or applicable state authorities; (iv) any event, not
caused by the Note Purchaser, shall have occurred or shall exist which, in the
reasonable opinion of the Note Purchaser, makes untrue or incorrect, as of such
time, in any material respect, any material statement or information contained
in the Disclosure Information or makes the Disclosure Information inadequate by
reason of the omission of information which should be reflected therein in order
to make the statements and information contained therein not misleading as of
such time; (v) a stop order, ruling, regulation or official statement by or on
behalf of the Securities and Exchange Commission shall be issued or made to the
effect that the issuance, offering or sale of the Note or the Warrants, or of
obligations of the general character of the Note or Warrants, is in violation of
any provision of the 1933 Act, the Securities Exchange Act of 1934, as amended,
or the Trust Indenture Act of 1939, as amended; or (vi) the Note Purchaser’s due
diligence examination in respect of the issuance of the Note and Warrants shall
have revealed any fact or circumstance that, in the reasonable judgment of the
Note Purchaser, would materially and adversely affect the value of the Note or
the Warrants.

 

SECTION 8.         PAYMENT OF FEES AND EXPENSES

 

(a)           Payment by the Company.  Except as provided in Paragraph (b)
below, the Company shall pay all expenses incident to the sale of the Note,
including but without limitation, (A) the cost of the preparation (including
printing, duplicating and distribution) of this Note Purchase Agreement, the
Transaction Documents, or any amendment or supplement thereto, and (B) the fees
of the Note Purchaser, the Note Purchaser’s Counsel, and any other counsel,
experts or consultants retained by the Company or the Note Purchaser.

 

(b)           Payment by Purchaser.  Except as provided in the foregoing
Paragraph (a), the Note Purchaser shall pay the cost of all regulatory expenses
incurred by the Note Purchaser in connection with its purchase of the Note.

 

SECTION 9.         ISSUANCE OF ADDITIONAL WARRANTS  If, for any reason, the
entire principal amount of the Note, together with all interest accrued thereon,
shall not be paid in full when due, in accordance with the terms thereof, the
Company shall, no later than ten (10) days after the date on which such payment
was due, issue to the Note Purchaser warrants to purchase up to 50,000 shares of
the Company’s common stock (the “Shares”), exercisable at any time through and
including the third anniversary of the date of the issuance thereof, at a price
of $4.00 per Share (the “Additional Warrants”).

 

SECTION 10.       NOTICES

 

Any notices or other communication to be given under this Note Purchase
Agreement may be given by delivering the same in writing as follows:

 

As to the Company:

 

Adcare Health Systems, Inc.

 

 

5057 Troy Road

 

 

Springfield, Ohio 45502

 

 

 

 

 

Attn:

Boyd P. Gentry

 

 

 

Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

As to the Note Purchaser:

 

Cantone Asset Management LLC

 

 

c/o Cantone Research, Inc.

 

 

766 Shrewsbury Avenue

 

 

Tinton Falls, NJ 07724

 

 

 

 

 

Attention:

Anthony J. Cantone

 

 

 

Managing Member

 

or to such different address written notice of which is given to each of the
other parties hereto.

 

 

SECTION 11.       PARTIES IN INTEREST AND SURVIVAL OF REPRESENTATIONS

 

(a)           Parties in Interest.  This Note Purchase Agreement is made solely
for the benefit of the Company and the Note Purchaser (including their
respective successors or assigns), and no other person, partnership, association
or corporation shall acquire or have any right hereunder or by virtue hereof.

 

(b)           Survival of Representations.  All representations and agreements
of the Company in this Note Purchase Agreement shall remain operative and in
full force and effect regardless of any investigation made by or on behalf of
the Note Purchaser and all representations and agreements of the Company and the
Note Purchaser shall survive the delivery of and payment for the Note.

 

SECTION 12.       MISCELLANEOUS

 

(a)           Headings.  The headings of the sections and Paragraphs of this
Note Purchase Agreement are inserted for convenience only and shall not be
deemed to be a part hereof.

 

(b)           Governing Law.  This Note Purchase Agreement shall be governed by
and construed in accordance with the laws of the State of New Jersey.

 

(c)           Counterparts.  This Note Purchase Agreement may be executed,
accepted and approved in any number of counterparts, all of which taken together
shall constitute one and the same instrument, and any of the parties hereto may
execute and accept or approve this Note Purchase Agreement by signing any such
counterpart.

 

If you agree with the foregoing, please sign the enclosed counterpart of this
Note Purchase Agreement and return it to the Note Purchaser. This Note Purchase
Agreement shall become a binding agreement by and between the Company and the
Note Purchaser when at least one counterpart of this Note Purchase Agreement
shall have been signed by or on behalf of each of the parties hereto.

 

{Signatures on Following Page}

 

7

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

CANTONE ASSET MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Anthony J. Cantone

 

 

Anthony J. Cantone

 

 

Managing Member

 

Accepted as of the date first

above written:

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry

 

 

Chief Executive Officer

 

 

8

--------------------------------------------------------------------------------